273 S.W.3d 54 (2008)
Darnell M. RICHMOND, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69010.
Missouri Court of Appeals, Western District.
October 21, 2008.
Laura Martin, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary Moore, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., LISA W. HARDWICK and ALOK AHUJA, JJ.


*55 ORDER
PER CURIAM:
Appellant Darnell Richmond appeals the circuit court's judgment denying his motion for post-conviction relief. After pleading guilty to assault in the second degree, § 565.060, RSMo 2000, Appellant was sentenced in Clay County Circuit Court to five years in the Missouri Department of Corrections. Appellant now claims that there was an insufficient factual basis to support his guilty plea, and that therefore his plea was not knowing and voluntary. Appellant further contends that he received ineffective assistance of counsel because his attorney improperly assured him that he would likely receive probation in exchange for his plea of guilty.
We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).